DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 9, 2022 has been entered.  Claims 1 – 16 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed February 9, 2022.
Response to Arguments
Applicant’s arguments with respect to claims 1 – 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sproat et al. ("RNN Approaches to Text Normalization: A Challenge"), hereinafter Sproat, in view of Li (US Patent Application Publication No. 2009/0281791).
Regarding claim 1, Sproat discloses a method for training a text normalization model (Section 5.1, lines 45-46, “channel and language model LSTMs are trained”), comprising:
inputting input characters in an input character sequence corresponding to an input text into a recurrent neural network corresponding to a to-be-generated text normalization model successively (Abstract, lines 5-8, "We present a data set of general text where the normalizations were generated using an existing text normalization component of a text-to-speech system.";  Abstract, lines 10-12, "We also present our own experiments with this data set with a variety of different RNN architectures.");
classifying each of the input characters by the recurrent neural network to obtain a predicted classification result of the input character sequence (Section 5.1, lines 3-5, "For the channel model, the LSTM learns to map from a sequence of characters to one or more word tokens of output.");
and adjusting a parameter of the recurrent neural network based on the difference between the predicted classification result of the input character sequence and a tagged classification result of a normalized text of the input text (Table 2, “Number of training steps, and perplexity or label error rate on held out data for the LSTMs.”; Table 2, “the language models were trained on 100 nodes for a total of 5 days”, The training demonstrates that the difference between the text normalization model result and the training data result are used to adjust the model parameters to reduce the difference and improve the model accuracy.),
wherein the input character sequence corresponding to the input text is generated by: segmenting the input text according to a first preset granularity to obtain a first segmentation result (Section 4, lines 10-13, "Kestrel’s verbalizations are produced by first tokenizing the input and classifying the tokens”).
Sproat does not specifically disclose tagging a non-word character having at least two normalization results in the first segmentation result by replacing the non-word character having at least two normalization results with a corresponding tag according to different character types of the non-word character having at least two normalization results, to obtain the input character sequence.
Li teaches tagging a non-word character having at least two normalization results in the first segmentation result by replacing the non-word character having at least two normalization results with a corresponding tag according to different character types of the non-word character having at least two normalization results, to obtain the input character sequence (Paragraph 0021, lines 1-9, "Standard word tokens are words in natural language. Non-standard word tokens include several special words, such as email addresses, IP addresses, uniform resource locators (URLs), dates, number, money, percentage, unnecessary tokens (such as "===" and "###"), etc. Punctuation marks include period, question mark, and exclamation mark, where words and punctuation marks are separated into different tokens if they are joined together. Natural spaces and line breaks are also regarded as tokens.”; Paragraph 0030, lines 1-2, “As shown in Table 2 above, each of the tokens can be assigned one of a plurality of possible tags.”; Table 2, lines 7-11, “Punctuation mark PSB Preserve punctuation mark and view it as sentence ending PRV Preserve punctuation mark without viewing it as sentence ending DEL Delete punctuation mark”; The punctuation mark reads on the non-word character with at least two normalization results, and the “PSB”, “PRV”, and “DEL” tags read on the tag corresponding to the normalization results.).
Li teaches tagging a non-standard character with multiple possible normalization results with a tag corresponding to one of the possible normalization results in order to perform text normalization operations to provide clean text for natural language processing (Paragraph 0008, lines 1-9, “Raw input text is received, and divided into sequences of tokens. Each token is marked with a text normalization tag that identifies a text normalization operation to be performed on the token during text normalization. The tags are assigned to the tokens by determining a most likely tag sequence, given the sequence of tokens being processed. The text normalization operations are performed on the tokens in order to provide clean output text, which can be output for further natural language processing.”).
Sproat and Li are considered to be analogous to the claimed invention because they are in the same field of text normalization implementing text tokenization and tagging.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sproat to incorporate the teachings of Li to include tagging a non-standard character with multiple possible normalization results with a tag corresponding to one of the possible normalization results.  Doing so would allow for performing text normalization operations to provide clean text for natural language processing.
Regarding claim 5, Sproat in view of Li discloses the method as claimed in claim 1.  Sproat further discloses:
further comprising:
normalizing text by: acquiring a to-be-processed character sequence that is obtained by segmenting a to-be-processed text according to a first preset granularity (Section 4, lines 10-13, "Kestrel’s verbalizations are produced by first tokenizing the input and classifying the tokens”) and tagging a non-word character having at least two normalization results in a segmentation result (Section 5, lines 7-13, "The first of these — the channel — can be handled in a context-independent way by enumerating the set of possible normalizations: thus 123 might be one hundred twenty three, one two three, or one twenty three.”);
inputting the to-be-processed character sequence into a trained text normalization model to obtain an output category identifier sequence (Section 5.1, lines 3-5, "For the channel model, the LSTM learns to map from a sequence of characters to one or more word tokens of output.");
and converting output category identifiers in the output category identifier sequence on the basis of the to-be-processed character sequence to obtain output characters corresponding to the output category identifiers, and combining the output characters in sequence to obtain a normalized text of the to-be-processed text (Section 5.1, lines 10-13, "For the language model, the system reads the words either from the input, if mapped to <self> or else from the output if mapped from anything else.").
Regarding claim 8, Sproat discloses an apparatus for training a text normalization model (Section 5.1, lines 45-46, “channel and language model LSTMs are trained”), comprising:
at least one processor (Figure 2, “LSTM architecture”, The LSTM architecture demonstrates the use of a processor to perform the LSTM algorithm.);
and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations (Section 5.1, line 1, “train two LSTM models”, Training of the LSTM models demonstrates a processor performing operations.) the operations comprising:
inputting input characters in an input character sequence corresponding to an input text into a recurrent neural network corresponding to a to-be-generated text normalization model successively (Abstract, lines 5-8, "We present a data set of general text where the normalizations were generated using an existing text normalization component of a text-to-speech system.";  Abstract, lines 10-12, "We also present our own experiments with this data set with a variety of different RNN architectures.");
classifying each of the input characters by the recurrent neural network to obtain a predicted classification result of the input character sequence (Section 5.1, lines 3-5, "For the channel model, the LSTM learns to map from a sequence of characters to one or more word tokens of output.");
and adjusting a parameter of the recurrent neural network based on the difference between the predicted classification result of the input character sequence and a tagged classification result of a normalized text of the input text (Table 2, “Number of training steps, and perplexity or label error rate on held out data for the LSTMs.”; Table 2, “the language models were trained on 100 nodes for a total of 5 days”, The training demonstrates that the difference between the text normalization model result and the training data result are used to adjust the model parameters to reduce the difference and improve the model accuracy.),
wherein the input character sequence corresponding to the input text is generated by: segmenting the input text according to a first preset granularity to obtain a first segmentation result (Section 4, lines 10-13, "Kestrel’s verbalizations are produced by first tokenizing the input and classifying the tokens”).
Sproat does not specifically disclose tagging a non-word character having at least two normalization results in the first segmentation result by replacing the non-word character having at least two normalization results with a corresponding tag according to different character types of the non-word character having at least two normalization results, to obtain the input character sequence.
Li teaches tagging a non-word character having at least two normalization results in the first segmentation result by replacing the non-word character having at least two normalization results with a corresponding tag according to different character types of the non-word character having at least two normalization results, to obtain the input character sequence (Paragraph 0021, lines 1-9, "Standard word tokens are words in natural language. Non-standard word tokens include several special words, such as email addresses, IP addresses, uniform resource locators (URLs), dates, number, money, percentage, unnecessary tokens (such as "===" and "###"), etc. Punctuation marks include period, question mark, and exclamation mark, where words and punctuation marks are separated into different tokens if they are joined together. Natural spaces and line breaks are also regarded as tokens.”; Paragraph 0030, lines 1-2, “As shown in Table 2 above, each of the tokens can be assigned one of a plurality of possible tags.”; Table 2, lines 7-11, “Punctuation mark PSB Preserve punctuation mark and view it as sentence ending PRV Preserve punctuation mark without viewing it as sentence ending DEL Delete punctuation mark”; The punctuation mark reads on the non-word character with at least two normalization results, and the “PSB”, “PRV”, and “DEL” tags read on the tag corresponding to the normalization results.).
Li teaches tagging a non-standard character with multiple possible normalization results with a tag corresponding to one of the possible normalization results in order to perform text normalization operations to provide clean text for natural language processing (Paragraph 0008, lines 1-9, “Raw input text is received, and divided into sequences of tokens. Each token is marked with a text normalization tag that identifies a text normalization operation to be performed on the token during text normalization. The tags are assigned to the tokens by determining a most likely tag sequence, given the sequence of tokens being processed. The text normalization operations are performed on the tokens in order to provide clean output text, which can be output for further natural language processing.”).
Sproat and Li are considered to be analogous to the claimed invention because they are in the same field of text normalization implementing text tokenization and tagging.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sproat to incorporate the teachings of Li to include tagging a non-standard character with multiple possible normalization results with a tag corresponding to one of the possible normalization results.  Doing so would allow for performing text normalization operations to provide clean text for natural language processing.
Regarding claim 12, Sproat in view of Li discloses the apparatus as claimed in claim 8.  Sproat further discloses:
wherein the instructions, when executed by the at least one processor, cause the at least one processor to perform operations, the operations further comprising:
normalizing text by: acquiring a to-be-processed character sequence that is obtained by segmenting a to-be-processed text according to a first preset granularity (Section 4, lines 10-13, "Kestrel’s verbalizations are produced by first tokenizing the input and classifying the tokens”) and tagging a non-word character having at least two normalization results in a segmentation result (Section 5, lines 7-13, "The first of these — the channel — can be handled in a context-independent way by enumerating the set of possible normalizations: thus 123 might be one hundred twenty three, one two three, or one twenty three.”);
inputting the to-be-processed character sequence into a trained text normalization model to obtain an output category identifier sequence (Section 5.1, lines 3-5, "For the channel model, the LSTM learns to map from a sequence of characters to one or more word tokens of output.");
and converting output category identifiers in the output category identifier sequence on the basis of the to-be-processed character sequence to obtain output characters corresponding to the output category identifiers, and combining the output characters in sequence to obtain a normalized text of the to-be-processed text (Section 5.1, lines 10-13, "For the language model, the system reads the words either from the input, if mapped to <self> or else from the output if mapped from anything else.").
Regarding claim 15, Sproat discloses a non-transitory computer-readable storage medium storing a computer program, the computer program when executed by one or more processors (Figure 2, “LSTM architecture”, The LSTM architecture demonstrates the use of a processor to perform the LSTM algorithm.), causes the one or more processors to perform operations (Section 5.1, line 1, “train two LSTM models”, Training of the LSTM models demonstrates a processor performing operations.), the operations comprising:
inputting input characters in an input character sequence corresponding to an input text into a recurrent neural network corresponding to a to-be-generated text normalization model successively (Abstract, lines 5-8, "We present a data set of general text where the normalizations were generated using an existing text normalization component of a text-to-speech system.";  Abstract, lines 10-12, "We also present our own experiments with this data set with a variety of different RNN architectures.");
classifying each of the input characters by the recurrent neural network to obtain a predicted classification result of the input character sequence (Section 5.1, lines 3-5, "For the channel model, the LSTM learns to map from a sequence of characters to one or more word tokens of output.");
and adjusting a parameter of the recurrent neural network based on the difference between the predicted classification result of the input character sequence and a tagged classification result of a normalized text of the input text  (Table 2, “Number of training steps, and perplexity or label error rate on held out data for the LSTMs.”; Table 2, “the language models were trained on 100 nodes for a total of 5 days”, The training demonstrates that the difference between the text normalization model result and the training data result are used to adjust the model parameters to reduce the difference and improve the model accuracy.),
wherein the input character sequence corresponding to the input text is generated by: segmenting the input text according to a first preset granularity to obtain a first segmentation result (Section 4, lines 10-13, "Kestrel’s verbalizations are produced by first tokenizing the input and classifying the tokens”).
Sproat does not specifically disclose tagging a non-word character having at least two normalization results in the first segmentation result by replacing the non-word character having at least two normalization results with a corresponding tag according to different character types of the non-word character having at least two normalization results, to obtain the input character sequence.
Li teaches tagging a non-word character having at least two normalization results in the first segmentation result by replacing the non-word character having at least two normalization results with a corresponding tag according to different character types of the non-word character having at least two normalization results, to obtain the input character sequence (Paragraph 0021, lines 1-9, "Standard word tokens are words in natural language. Non-standard word tokens include several special words, such as email addresses, IP addresses, uniform resource locators (URLs), dates, number, money, percentage, unnecessary tokens (such as "===" and "###"), etc. Punctuation marks include period, question mark, and exclamation mark, where words and punctuation marks are separated into different tokens if they are joined together. Natural spaces and line breaks are also regarded as tokens.”; Paragraph 0030, lines 1-2, “As shown in Table 2 above, each of the tokens can be assigned one of a plurality of possible tags.”; Table 2, lines 7-11, “Punctuation mark PSB Preserve punctuation mark and view it as sentence ending PRV Preserve punctuation mark without viewing it as sentence ending DEL Delete punctuation mark”; The punctuation mark reads on the non-word character with at least two normalization results, and the “PSB”, “PRV”, and “DEL” tags read on the tag corresponding to the normalization results.).
Li teaches tagging a non-standard character with multiple possible normalization results with a tag corresponding to one of the possible normalization results in order to perform text normalization operations to provide clean text for natural language processing (Paragraph 0008, lines 1-9, “Raw input text is received, and divided into sequences of tokens. Each token is marked with a text normalization tag that identifies a text normalization operation to be performed on the token during text normalization. The tags are assigned to the tokens by determining a most likely tag sequence, given the sequence of tokens being processed. The text normalization operations are performed on the tokens in order to provide clean output text, which can be output for further natural language processing.”).
Sproat and Li are considered to be analogous to the claimed invention because they are in the same field of text normalization implementing text tokenization and tagging.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sproat to incorporate the teachings of Li to include tagging a non-standard character with multiple possible normalization results with a tag corresponding to one of the possible normalization results.  Doing so would allow for performing text normalization operations to provide clean text for natural language processing.
Regarding claim 16, Sproat in view of Li discloses the non-transitory computer-readable storage medium as claimed in claim 15. Sproat further discloses:
wherein the operations further comprise:
acquiring a to-be-processed character sequence that is obtained by segmenting a to-be-processed text according to a first preset granularity (Section 4, lines 10-13, "Kestrel’s verbalizations are produced by first tokenizing the input and classifying the tokens”) and tagging a non-word character having at least two normalization results in a segmentation result (Section 5, lines 7-13, "The first of these — the channel — can be handled in a context-independent way by enumerating the set of possible normalizations: thus 123 might be one hundred twenty three, one two three, or one twenty three.”);
inputting the to-be-processed character sequence into a trained text normalization model to obtain an output category identifier sequence (Section 5.1, lines 3-5, "For the channel model, the LSTM learns to map from a sequence of characters to one or more word tokens of output.");
and converting output category identifiers in the output category identifier sequence on the basis of the to-be-processed character sequence to obtain output characters corresponding to the output category identifiers, and combining the output characters in sequence to obtain a normalized text of the to-be-processed text  (Section 5.1, lines 10-13, "For the language model, the system reads the words either from the input, if mapped to <self> or else from the output if mapped from anything else.").
Claims 2, 6, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sproat in view of Li, and further in view of Esch et al. ("An Expanded Taxonomy of Semiotic Classes for Text Normalization"), hereinafter Esch, and Munro et al. (US Patent No. 9,965,458), hereinafter Munro.
Regarding claim 2, Sproat in view of Li discloses the method as claimed in claim 1, but does not specifically disclose wherein the non-word character having at least two normalization results in the first segmentation result comprises at least one of: a symbol character having at least two normalization results, a multi-digit number character having at least two normalization results, or a letter character having at least two normalization results; the non-word character having at least two normalization results in the first segmentation result is tagged by: replacing the symbol character having at least two normalization results in the first segmentation result with a pronunciation type tag of the symbol character, replacing the multi-digit number character having at least two normalization results in the first segmentation result with a tag corresponding to a semantic type of the multi-digit number character and comprising length information of the multi-digit number character, and replacing the letter character having at least two normalization results in the first segmentation result with a tag corresponding to a semantic type of the letter character.
Esch teaches:
wherein the non-word character having at least two normalization results in the first segmentation result comprises at least one of: a symbol character having at least two normalization results, a multi-digit number character having at least two normalization results, or a letter character having at least two normalization results (Section 2, lines 2-8, "The taxonomy classifies NSWs into three broad categories: those that are largely alphabetic, those involving numbers, and miscellaneous instances, at least some of which do not fall neatly into either category. Within each category, a taxonomy is given that partly depends on the kind of operation that is involved in mapping from the input token to its verbalization; and partly on functional considerations of how the token is used.");
the non-word character having at least two normalization results in the first segmentation result is tagged by: replacing the symbol character having at least two normalization results in the first segmentation result with a pronunciation type tag of the symbol character (Table 1, "MISC", "SLNT not spoken, word boundary", " PUNC not spoken, phrase boundary", "FNSP funny spelling", "URL url, pathname or email", "NONE should be ignored"),
replacing the multi-digit number character having at least two normalization results in the first segmentation result with a tag corresponding to a semantic type of the multi-digit number character (Table 1, "NUMBERS", "NUM number (cardinal)", "NORD number (ordinal)", "NTEL telephone (or part of)", "NDIG number as digits", "NIDE identifier", "NADDR number as street address", "NZIP zip code or PO Box", "NTIME a (compound) time", "NDATE a (compound) date, "NYER year(s)", "MONEY money (US or other)", "BMONEY money tr/m/billions", "PRCT percentage"),
and replacing the letter character having at least two normalization results in the first segmentation result with a tag corresponding to a semantic type of the letter character (Table 1, "alpha", "EXPN abbreviation", "LSEQ letter sequence", "ASWD read as word", " MSPL misspelling").
Esch teaches that the tagging of non-standard words for text normalization systems, where the tags identify one of multiple possible normalization results for symbol, number, and letter tokens, improves the coverage of non-standard words in text normalization systems (Abstract, lines 1-5, "We describe an expanded taxonomy of semiotic classes for text normalization, building upon the work in [1]. We add a large number of categories of non-standard words (NSWs) that we believe a robust real-world text normalization system will have to be able to process."; Section 1, lines 18-21, "We hope that this paper can help others speed development of new text normalization systems and improve coverage across NSW categories.").
Sproat, Li, and Esch are considered to be analogous to the claimed invention because they are in the same field of text normalization implementing text tokenization and tagging.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sproat in view of Li to incorporate the teachings of Esch and include the tagging of non-standard words, where the tags identify one of multiple possible normalization results for symbol, number, and letter tokens.  Doing so would improve the coverage of non-standard words in text normalization.
Sproat in view of Li and further in view of Esch does not teach a multi-digit number character tag comprising length information of the multi-digit number character.
Munro teaches a multi-digit number character tag comprising length information of the multi-digit number character (Column 19, lines 19-22, "In some embodiments, a token may be tagged with one or more “values,” as shown in the example in FIG. 10.”; Munro, Column 18, lines 20-25, "{“offset”: 4, “length”: 4, “value”: “number”, “text”: “9000”}"),
Munro teaches that the tagging of number tokens, with the tags including length information for multi-digit number tokens, improves the performance of text normalization models (Column 19, lines 22-26, "Tags detected by the tokenizer and tagger can be incorporated as features in the feature extraction process as exemplified by step 540 in FIG. 5. These features can be used to improve model performance.").
Sproat, Li, Esch, and Munro are considered to be analogous to the claimed invention because they are in the same field of text normalization implementing text tokenization and tagging.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sproat in view of Li and further in view of Esch to incorporate the teachings of Munro and include the tagging of multi-digit numbers with tags that include length information.  Doing so would improve the text normalization performance.
Regarding claim 6, Sproat in view of Li discloses the method as claimed in claim 5, but does not specifically disclose wherein the non-word character having at least two normalization results in the segmentation result comprises at least one of: a symbol character having at least two normalization results, a multi-digit number character having at least two normalization results, or a letter character having at least two normalization results; the non-word character having at least two normalization results in the segmentation result is tagged by: replacing the symbol character having at least two normalization results in the segmentation result with a pronunciation type tag of the symbol character, replacing the multi-digit number character having at least two normalization results in the segmentation result with a tag corresponding to a semantic type of the multi-digit number character and comprising length information of the multi-digit number character, and replacing the letter character having at least two normalization results in the segmentation result with a tag corresponding to a semantic type of the letter character.
Esch teaches:
wherein the non-word character having at least two normalization results in the segmentation result comprises at least one of: a symbol character having at least two normalization results, a multi-digit number character having at least two normalization results, or a letter character having at least two normalization results (Section 2, lines 2-8, "The taxonomy classifies NSWs into three broad categories: those that are largely alphabetic, those involving numbers, and miscellaneous instances, at least some of which do not fall neatly into either category. Within each category, a taxonomy is given that partly depends on the kind of operation that is involved in mapping from the input token to its verbalization; and partly on functional considerations of how the token is used.");
the non-word character having at least two normalization results in the segmentation result is tagged by: replacing the symbol character having at least two normalization results in the segmentation result with a pronunciation type tag of the symbol character (Table 1, "MISC", "SLNT not spoken, word boundary", " PUNC not spoken, phrase boundary", "FNSP funny spelling", "URL url, pathname or email", "NONE should be ignored"),
replacing the multi-digit number character having at least two normalization results in the segmentation result with a tag corresponding to a semantic type of the multi-digit number character (Table 1, "NUMBERS", "NUM number (cardinal)", "NORD number (ordinal)", "NTEL telephone (or part of)", "NDIG number as digits", "NIDE identifier", "NADDR number as street address", "NZIP zip code or PO Box", "NTIME a (compound) time", "NDATE a (compound) date, "NYER year(s)", "MONEY money (US or other)", "BMONEY money tr/m/billions", "PRCT percentage"),
and replacing the letter character having at least two normalization results in the segmentation result with a tag corresponding to a semantic type of the letter character (Table 1, "alpha", "EXPN abbreviation", "LSEQ letter sequence", "ASWD read as word", " MSPL misspelling").
Esch teaches that the tagging of non-standard words for text normalization systems, where the tags identify one of multiple possible normalization results for symbol, number, and letter tokens, improves the coverage of non-standard words in text normalization systems (Abstract, lines 1-5, "We describe an expanded taxonomy of semiotic classes for text normalization, building upon the work in [1]. We add a large number of categories of non-standard words (NSWs) that we believe a robust real-world text normalization system will have to be able to process."; Section 1, lines 18-21, "We hope that this paper can help others speed development of new text normalization systems and improve coverage across NSW categories.").
Sproat, Li, and Esch are considered to be analogous to the claimed invention because they are in the same field of text normalization implementing text tokenization and tagging.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sproat in view of Li to incorporate the teachings of Esch and include the tagging of non-standard words, where the tags identify one of multiple possible normalization results for symbol, number, and letter tokens.  Doing so would improve the coverage of non-standard words in text normalization.
Sproat in view of Li and further in view of Esch does not teach a multi-digit number character tag comprising length information of the multi-digit number character.
Munro teaches a multi-digit number character tag comprising length information of the multi-digit number character (Column 19, lines 19-22, "In some embodiments, a token may be tagged with one or more “values,” as shown in the example in FIG. 10.”; Munro, Column 18, lines 20-25, "{“offset”: 4, “length”: 4, “value”: “number”, “text”: “9000”}"),
Munro teaches that the tagging of number tokens, with the tags including length information for multi-digit number tokens, improves the performance of text normalization models (Column 19, lines 22-26, "Tags detected by the tokenizer and tagger can be incorporated as features in the feature extraction process as exemplified by step 540 in FIG. 5. These features can be used to improve model performance.").
Sproat, Li, Esch, and Munro are considered to be analogous to the claimed invention because they are in the same field of text normalization implementing text tokenization and tagging.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sproat in view of Li and further in view of Esch to incorporate the teachings of Munro and include the tagging of multi-digit numbers with tags that include length information.  Doing so would improve the text normalization performance.
Regarding claim 9, Sproat in view of Li discloses the apparatus as claimed in claim 8, but does not specifically disclose wherein the non-word character having at least two normalization results in the first segmentation result comprises at least one of: a symbol character having at least two normalization results, a multi-digit number character having at least two normalization results, or a letter character having at least two normalization results; the non-word character having at least two normalization results in the first segmentation result is tagged by: replacing the symbol character having at least two normalization results in the first segmentation result with a pronunciation type tag of the symbol character, replacing the multi-digit number character having at least two normalization results in the first segmentation result with a tag corresponding to a semantic type of the multi-digit number character and comprising length information of the multi-digit number character, and replacing the letter character having at least two normalization results in the first segmentation result with a tag corresponding to a semantic type of the letter character.
Esch teaches:
wherein the non-word character having at least two normalization results in the first segmentation result comprises at least one of: a symbol character having at least two normalization results, a multi-digit number character having at least two normalization results, or a letter character having at least two normalization results (Section 2, lines 2-8, "The taxonomy classifies NSWs into three broad categories: those that are largely alphabetic, those involving numbers, and miscellaneous instances, at least some of which do not fall neatly into either category. Within each category, a taxonomy is given that partly depends on the kind of operation that is involved in mapping from the input token to its verbalization; and partly on functional considerations of how the token is used.");
the non-word character having at least two normalization results in the first segmentation result is tagged by: replacing the symbol character having at least two normalization results in the first segmentation result with a pronunciation type tag of the symbol character (Table 1, "MISC", "SLNT not spoken, word boundary", " PUNC not spoken, phrase boundary", "FNSP funny spelling", "URL url, pathname or email", "NONE should be ignored"),
replacing the multi-digit number character having at least two normalization results in the first segmentation result with a tag corresponding to a semantic type of the multi-digit number character (Table 1, "NUMBERS", "NUM number (cardinal)", "NORD number (ordinal)", "NTEL telephone (or part of)", "NDIG number as digits", "NIDE identifier", "NADDR number as street address", "NZIP zip code or PO Box", "NTIME a (compound) time", "NDATE a (compound) date, "NYER year(s)", "MONEY money (US or other)", "BMONEY money tr/m/billions", "PRCT percentage"),
and replacing the letter character having at least two normalization results in the first segmentation result with a tag corresponding to a semantic type of the letter character (Table 1, "alpha", "EXPN abbreviation", "LSEQ letter sequence", "ASWD read as word", " MSPL misspelling").
Esch teaches that the tagging of non-standard words for text normalization systems, where the tags identify one of multiple possible normalization results for symbol, number, and letter tokens, improves the coverage of non-standard words in text normalization systems (Abstract, lines 1-5, "We describe an expanded taxonomy of semiotic classes for text normalization, building upon the work in [1]. We add a large number of categories of non-standard words (NSWs) that we believe a robust real-world text normalization system will have to be able to process."; Section 1, lines 18-21, "We hope that this paper can help others speed development of new text normalization systems and improve coverage across NSW categories.").
Sproat, Li, and Esch are considered to be analogous to the claimed invention because they are in the same field of text normalization implementing text tokenization and tagging.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sproat in view of Li to incorporate the teachings of Esch and include the tagging of non-standard words, where the tags identify one of multiple possible normalization results for symbol, number, and letter tokens.  Doing so would improve the coverage of non-standard words in text normalization.
Sproat in view of Li and further in view of Esch does not teach a multi-digit number character tag comprising length information of the multi-digit number character.
Munro teaches a multi-digit number character tag comprising length information of the multi-digit number character (Column 19, lines 19-22, "In some embodiments, a token may be tagged with one or more “values,” as shown in the example in FIG. 10.”; Munro, Column 18, lines 20-25, "{“offset”: 4, “length”: 4, “value”: “number”, “text”: “9000”}"),
Munro teaches that the tagging of number tokens, with the tags including length information for multi-digit number tokens, improves the performance of text normalization models (Column 19, lines 22-26, "Tags detected by the tokenizer and tagger can be incorporated as features in the feature extraction process as exemplified by step 540 in FIG. 5. These features can be used to improve model performance.").
Sproat, Li, Esch, and Munro are considered to be analogous to the claimed invention because they are in the same field of text normalization implementing text tokenization and tagging.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sproat in view of Li and further in view of Esch to incorporate the teachings of Munro and include the tagging of multi-digit numbers with tags that include length information.  Doing so would improve the text normalization performance.
Regarding claim 13, Sproat in view of Li discloses the apparatus as claimed in claim 12, but does not specifically disclose wherein the non-word character having at least two normalization results in the segmentation result comprises at least one of: a symbol character having at least two normalization results, a multi-digit number character having at least two normalization results, or a letter character having at least two normalization results; the non-word character having at least two normalization results in the segmentation result is tagged by: replacing the symbol character having at least two normalization results in the segmentation result with a pronunciation type tag of the symbol character, replacing the multi-digit number character having at least two normalization results in the segmentation result with a tag corresponding to a semantic type of the multi-digit number character and comprising length information of the multi-digit number character, and replacing the letter character having at least two normalization results in the segmentation result with a tag corresponding to a semantic type of the letter character.
Esch teaches:
wherein the non-word character having at least two normalization results in the segmentation result comprises at least one of: a symbol character having at least two normalization results, a multi-digit number character having at least two normalization results, or a letter character having at least two normalization results (Section 2, lines 2-8, "The taxonomy classifies NSWs into three broad categories: those that are largely alphabetic, those involving numbers, and miscellaneous instances, at least some of which do not fall neatly into either category. Within each category, a taxonomy is given that partly depends on the kind of operation that is involved in mapping from the input token to its verbalization; and partly on functional considerations of how the token is used.");
the non-word character having at least two normalization results in the segmentation result is tagged by: replacing the symbol character having at least two normalization results in the segmentation result with a pronunciation type tag of the symbol character (Table 1, "MISC", "SLNT not spoken, word boundary", " PUNC not spoken, phrase boundary", "FNSP funny spelling", "URL url, pathname or email", "NONE should be ignored"),
replacing the multi-digit number character having at least two normalization results in the segmentation result with a tag corresponding to a semantic type of the multi-digit number character (Table 1, "NUMBERS", "NUM number (cardinal)", "NORD number (ordinal)", "NTEL telephone (or part of)", "NDIG number as digits", "NIDE identifier", "NADDR number as street address", "NZIP zip code or PO Box", "NTIME a (compound) time", "NDATE a (compound) date, "NYER year(s)", "MONEY money (US or other)", "BMONEY money tr/m/billions", "PRCT percentage"),
and replacing the letter character having at least two normalization results in the segmentation result with a tag corresponding to a semantic type of the letter character (Table 1, "alpha", "EXPN abbreviation", "LSEQ letter sequence", "ASWD read as word", " MSPL misspelling").
Esch teaches that the tagging of non-standard words for text normalization systems, where the tags identify one of multiple possible normalization results for symbol, number, and letter tokens, improves the coverage of non-standard words in text normalization systems (Abstract, lines 1-5, "We describe an expanded taxonomy of semiotic classes for text normalization, building upon the work in [1]. We add a large number of categories of non-standard words (NSWs) that we believe a robust real-world text normalization system will have to be able to process."; Section 1, lines 18-21, "We hope that this paper can help others speed development of new text normalization systems and improve coverage across NSW categories.").
Sproat, Li, and Esch are considered to be analogous to the claimed invention because they are in the same field of text normalization implementing text tokenization and tagging.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sproat in view of Li to incorporate the teachings of Esch and include the tagging of non-standard words, where the tags identify one of multiple possible normalization results for symbol, number, and letter tokens.  Doing so would improve the coverage of non-standard words in text normalization.
Sproat in view of Li and further in view of Esch does not teach a multi-digit number character tag comprising length information of the multi-digit number character.
Munro teaches a multi-digit number character tag comprising length information of the multi-digit number character (Column 19, lines 19-22, "In some embodiments, a token may be tagged with one or more “values,” as shown in the example in FIG. 10.”; Munro, Column 18, lines 20-25, "{“offset”: 4, “length”: 4, “value”: “number”, “text”: “9000”}"),
Munro teaches that the tagging of number tokens, with the tags including length information for multi-digit number tokens, improves the performance of text normalization models (Column 19, lines 22-26, "Tags detected by the tokenizer and tagger can be incorporated as features in the feature extraction process as exemplified by step 540 in FIG. 5. These features can be used to improve model performance.").
Sproat, Li, Esch, and Munro are considered to be analogous to the claimed invention because they are in the same field of text normalization implementing text tokenization and tagging.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sproat in view of Li and further in view of Esch to incorporate the teachings of Munro and include the tagging of multi-digit numbers with tags that include length information.  Doing so would improve the text normalization performance.
Claims 3 – 4 and 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sproat in view of Li, and further in view of Golipour et al. (US Patent No. 10,388,270), hereinafter Golipour.
Regarding claim 3, Sproat in view of Li discloses the method as claimed in claim 1, but does not specifically disclose wherein the predicted classification result of the input character sequence comprises predicted category information for each of the input characters in the input character sequence; and the tagged classification result of the normalized text of the input text comprises tagged category information of each target character in a target character sequence corresponding to the normalized text of the input text.
Golipour teaches:
wherein the predicted classification result of the input character sequence comprises predicted category information for each of the input characters in the input character sequence (Column 9, lines 13-16, "The system can further examine the context of the tokens, such as the left and right context in the text, to decide how to classify the tokens. The context of the token can provide all the features so the system can label the token correctly.");
and the tagged classification result of the normalized text of the input text comprises tagged category information of each target character in a target character sequence corresponding to the normalized text of the input text (Column 7, lines 6-10, "Table 2 below shows the training data after processing the base corpus and labeling the target tokens, and shows example classes assigned to a particular token, as well as the left and/or right contexts.").
Golipour teaches that a text normalization system that classifies and labels text tokens and provides classified and labeled training data for training the text normalization system, where the labels are based on pronunciation, can be adapted to different languages (Column 2, lines 7-14, "The tokenization approach described herein combines with a data-driven classification scheme, followed by class-determined actions to convert text to normalized form. The classification labels are based on pronunciation, unlike alternative approaches that typically employ Named Entity-based categories. Labels based on pronunciation can more readily be adapted to new languages.").
Sproat, Li, and Golipour are considered to be analogous to the claimed invention because they are in the same field of text normalization systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sproat in view of Li to incorporate the teachings of Golipour and classify and label text tokens and provide classified and labeled training data for training the text normalization system.  Doing so, where the labels are based on pronunciation, would provide for the text normalization system to be adapted to different languages.
Regarding claim 4, the combination of Sproat in view of Li and further in view of Golipour discloses the method as claimed in claim 3.  Golipour further teaches:
wherein the tagged classification result of the normalized text of the input text is generated by: segmenting the normalized text of the input text according to a second preset granularity to obtain a second segmentation result, the second segmentation result comprising at least one of: a single word character corresponding to a single word character in the input text, a first word character string corresponding to a multi-digit number character in the input text, a second word character string or a symbol character corresponding to a symbol character in the input text, or a third word character string or a letter character corresponding to a letter character in the input text (Column 5, line 15-22, "FIG. 2 illustrates an example system architecture 200 for text normalization using atomic tokens. The system 200 includes a tokenizer 204 that receives input text 202. The input text 202 is typically Unicode text, and can include whitespace. The tokenizer 204 divides the input text 202 into “atomic” tokens by recognizing three types of token: (1) a sequence of letters (or ideograms), (2) a sequence of digits, and (3) individual punctuation characters.");
replacing the single word character corresponding to the single word character in the input text, the symbol character corresponding to the symbol character in the input text, and the letter character corresponding to the letter character in the input text in the second segmentation result with a first preset category identifier (Column 5, lines 35-37, "The labeler 208 selects labels from label sets 210 to assign to the tokenized text, such as the example label sets 210 provided below in Table 1.");
replacing the first word character string corresponding to the multi-digit number character in the input text in the second segmentation result with a first semantic category identifier for identifying a semantic type of the corresponding multi-digit number character in the input text (Table 1, "For number sequences, 3 possible labels", "DIGITS Pronounce as individual digits", "CARDINAL Pronounce as integers, decimals", "EXPAND Idiosyncratic, e.g. I-287 (use sub-label)");
replacing the second word character string corresponding to the symbol character in the input text in the second segmentation result with a second semantic category identifier for identifying a semantic type of the corresponding symbol character in the input text (Table 1, "For punctuation, 2 possible labels", "NONE Not spoken (most things)", "EXPAND Needs expansion (use sub-label)");
and replacing the third word character string corresponding to the letter character in the input text with a third semantic category identifier for identifying a semantic type of the corresponding letter character in the input text (Table 1, "For letter sequences, 4 possible labels", "SPELL Pronounce sequence as individual letters", "ASWORD Pronounce as a regular word", "EXPAND Idiosyncratic (use sub-label)", "SPELLs To distinguish, e.g. IDs or IDS").
Golipour teaches that a text normalization system that classifies and labels text tokens, with the labels identifying types of symbol, number, and letter tokens, where the labels are based on pronunciation, can be adapted to different languages (Column 2, lines 7-14, "The tokenization approach described herein combines with a data-driven classification scheme, followed by class-determined actions to convert text to normalized form. The classification labels are based on pronunciation, unlike alternative approaches that typically employ Named Entity-based categories. Labels based on pronunciation can more readily be adapted to new languages.").
Sproat, Li, and Golipour are considered to be analogous to the claimed invention because they are in the same field of text normalization systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sproat in view of Li and further in view of Golipour to further incorporate the teachings of Golipour and classify and label text tokens, with the labels identifying types of symbol, number, and letter tokens, in a text normalization system.  Doing so, where the labels are based on pronunciation, would provide for the text normalization system to be adapted to different languages.
Regarding claim 10, Sproat in view of Li discloses the apparatus as claimed in claim 8, but does not specifically disclose wherein the predicted classification result of the input character sequence comprises predicted category information for each of the input characters in the input character sequence; and the tagged classification result of the normalized text of the input text comprises tagged category information of each target character in a target character sequence corresponding to the normalized text of the input text.
Golipour teaches:
wherein the predicted classification result of the input character sequence comprises predicted category information for each of the input characters in the input character sequence (Column 9, lines 13-16, "The system can further examine the context of the tokens, such as the left and right context in the text, to decide how to classify the tokens. The context of the token can provide all the features so the system can label the token correctly.");
and the tagged classification result of the normalized text of the input text comprises tagged category information of each target character in a target character sequence corresponding to the normalized text of the input text (Column 7, lines 6-10, "Table 2 below shows the training data after processing the base corpus and labeling the target tokens, and shows example classes assigned to a particular token, as well as the left and/or right contexts.").
Golipour teaches that a text normalization system that classifies and labels text tokens and provides classified and labeled training data for training the text normalization system, where the labels are based on pronunciation, can be adapted to different languages (Column 2, lines 7-14, "The tokenization approach described herein combines with a data-driven classification scheme, followed by class-determined actions to convert text to normalized form. The classification labels are based on pronunciation, unlike alternative approaches that typically employ Named Entity-based categories. Labels based on pronunciation can more readily be adapted to new languages.").
Sproat, Li, and Golipour are considered to be analogous to the claimed invention because they are in the same field of text normalization systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sproat in view of Li to incorporate the teachings of Golipour and classify and label text tokens and provide classified and labeled training data for training the text normalization system.  Doing so, where the labels are based on pronunciation, would provide for the text normalization system to be adapted to different languages.
Regarding claim 11, the combination of Sproat in view of Li and further in view of Golipour discloses the apparatus as claimed in claim 10.  Golipour further teaches:
wherein the tagged classification result of the normalized text of the input text is generated by: segmenting the normalized text of the input text according to a second preset granularity to obtain a second segmentation result, the second segmentation result comprising at least one of: a single word character corresponding to a single word character in the input text, a first word character string corresponding to a multi-digit number character in the input text, a second word character string or a symbol character corresponding to a symbol character in the input text, or a third word character string or a letter character corresponding to a letter character in the input text (Column 5, line 15-22, "FIG. 2 illustrates an example system architecture 200 for text normalization using atomic tokens. The system 200 includes a tokenizer 204 that receives input text 202. The input text 202 is typically Unicode text, and can include whitespace. The tokenizer 204 divides the input text 202 into “atomic” tokens by recognizing three types of token: (1) a sequence of letters (or ideograms), (2) a sequence of digits, and (3) individual punctuation characters.");
replacing the single word character corresponding to the single word character in the input text, the symbol character corresponding to the symbol character in the input text, and the letter character corresponding to the letter character in the input text in the second segmentation result with a first preset category identifier (Column 5, lines 35-37, "The labeler 208 selects labels from label sets 210 to assign to the tokenized text, such as the example label sets 210 provided below in Table 1.");
replacing the first word character string corresponding to the multi-digit number character in the input text in the second segmentation result with a first semantic category identifier for identifying a semantic type of the corresponding multi-digit number character in the input text (Table 1, "For number sequences, 3 possible labels", "DIGITS Pronounce as individual digits", "CARDINAL Pronounce as integers, decimals", "EXPAND Idiosyncratic, e.g. I-287 (use sub-label)");
replacing the second word character string corresponding to the symbol character in the input text in the second segmentation result with a second semantic category identifier for identifying a semantic type of the corresponding symbol character in the input text (Table 1, "For punctuation, 2 possible labels", "NONE Not spoken (most things)", "EXPAND Needs expansion (use sub-label)");
and replacing the third word character string corresponding to the letter character in the input text with a third semantic category identifier for identifying a semantic type of the corresponding letter character in the input text (Table 1, "For letter sequences, 4 possible labels", "SPELL Pronounce sequence as individual letters", "ASWORD Pronounce as a regular word", "EXPAND Idiosyncratic (use sub-label)", "SPELLs To distinguish, e.g. IDs or IDS").
Golipour teaches that a text normalization system that classifies and labels text tokens, with the labels identifying types of symbol, number, and letter tokens, where the labels are based on pronunciation, can be adapted to different languages (Column 2, lines 7-14, "The tokenization approach described herein combines with a data-driven classification scheme, followed by class-determined actions to convert text to normalized form. The classification labels are based on pronunciation, unlike alternative approaches that typically employ Named Entity-based categories. Labels based on pronunciation can more readily be adapted to new languages.").
Sproat, Li, and Golipour are considered to be analogous to the claimed invention because they are in the same field of text normalization systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sproat in view of Li and further in view of Golipour to further incorporate the teachings of Golipour and classify and label text tokens, with the labels identifying types of symbol, number, and letter tokens, in a text normalization system.  Doing so, where the labels are based on pronunciation, would provide for the text normalization system to be adapted to different languages.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sproat in view of Li, Esch, and Munro, and further in view of Golipour.
Regarding claim 7, the combination of Sproat in view of Li, Esch, and Munro discloses the method as claimed in claim 6, but does not specifically disclose wherein the output category identifiers in the output category identifier sequence comprise at least one of: a first preset category identifier for identifying the category of an unconverted character, a first semantic category identifier for identifying a semantic type of a multi-digit number character, a second semantic category identifier for identifying a semantic type of a symbol character, or a third semantic category identifier for identifying a semantic type of a letter character; the converting output category identifiers in the output category identifier sequence on the basis of the to-be-processed character sequence to obtain output characters corresponding to the output category identifiers comprises: replacing the first preset category identifier with a corresponding to-be-processed character; determining the semantic type of a corresponding multi-digit number character in the to-be-processed character sequence according to the first semantic category identifier, and converting the multi-digit number character into a corresponding word character string according to the semantic type of the multi-digit number character; determining the semantic type of a corresponding symbol character in the to-be-processed character sequence according to the second semantic category identifier, and converting the symbol character into a corresponding word character string according to the semantic type of the symbol character; and determining the semantic type of a corresponding letter character in the to-be-processed character sequence according to the third semantic category identifier, and converting the letter character into a corresponding word character string according to the semantic type of the letter character.
Golipour teaches:
 wherein the output category identifiers in the output category identifier sequence comprise at least one of: a first preset category identifier for identifying the category of an unconverted character, a first semantic category identifier for identifying a semantic type of a multi-digit number character, a second semantic category identifier for identifying a semantic type of a symbol character, or a third semantic category identifier for identifying a semantic type of a letter character (Column 5, line 15-22, "FIG. 2 illustrates an example system architecture 200 for text normalization using atomic tokens. The system 200 includes a tokenizer 204 that receives input text 202. The input text 202 is typically Unicode text, and can include whitespace. The tokenizer 204 divides the input text 202 into “atomic” tokens by recognizing three types of token: (1) a sequence of letters (or ideograms), (2) a sequence of digits, and (3) individual punctuation characters.");
the converting output category identifiers in the output category identifier sequence on the basis of the to-be-processed character sequence to obtain output characters corresponding to the output category identifiers comprises: replacing the first preset category identifier with a corresponding to-be-processed character (Column 5, lines 35-37, "The labeler 208 selects labels from label sets 210 to assign to the tokenized text, such as the example label sets 210 provided below in Table 1.");
determining the semantic type of a corresponding multi-digit number character in the to-be-processed character sequence according to the first semantic category identifier, and converting the multi-digit number character into a corresponding word character string according to the semantic type of the multi-digit number character (Table 1, "For number sequences, 3 possible labels", "DIGITS Pronounce as individual digits", "CARDINAL Pronounce as integers, decimals", "EXPAND Idiosyncratic, e.g. I-287 (use sub-label)");
determining the semantic type of a corresponding symbol character in the to-be-processed character sequence according to the second semantic category identifier, and converting the symbol character into a corresponding word character string according to the semantic type of the symbol character (Table 1, "For punctuation, 2 possible labels", "NONE Not spoken (most things)", "EXPAND Needs expansion (use sub-label)");
and determining the semantic type of a corresponding letter character in the to-be-processed character sequence according to the third semantic category identifier, and converting the letter character into a corresponding word character string according to the semantic type of the letter character (Table 1, "For letter sequences, 4 possible labels", "SPELL Pronounce sequence as individual letters", "ASWORD Pronounce as a regular word", "EXPAND Idiosyncratic (use sub-label)", "SPELLs To distinguish, e.g. IDs or IDS").
Golipour teaches that a text normalization system that classifies and labels text tokens, with the labels identifying types of symbol, number, and letter tokens, where the labels are based on pronunciation, can be adapted to different languages (Column 2, lines 7-14, "The tokenization approach described herein combines with a data-driven classification scheme, followed by class-determined actions to convert text to normalized form. The classification labels are based on pronunciation, unlike alternative approaches that typically employ Named Entity-based categories. Labels based on pronunciation can more readily be adapted to new languages.").
Sproat, Li, Esch, Munro, and Golipour are considered to be analogous to the claimed invention because they are in the same field of text normalization systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sproat in view of Li, Esch, and Munro to incorporate the teachings of Golipour and classify and label text tokens, with the labels identifying types of symbol, number, and letter tokens, in a text normalization system.  Doing so, where the labels are based on pronunciation, would provide for the text normalization system to be adapted to different languages.
Regarding claim 14, the combination of Sproat in view of Li, Esch, and Munro discloses the apparatus as claimed in claim 13, but does not specifically disclose wherein the output category identifiers in the output category identifier sequence comprise at least one of: a first preset category identifier for identifying the category of an unconverted character, a first semantic category identifier for identifying a semantic type of a multi-digit number character, a second semantic category identifier for identifying a semantic type of a symbol character, or a third semantic category identifier for identifying a semantic type of a letter character; the operations further comprising converting output category identifiers in the output category identifier sequence on the basis of the to-be-processed character sequence to obtain output characters corresponding to the output category identifiers by: replacing the first preset category identifier with a corresponding to-be-processed character; determining the semantic type of a corresponding multi-digit number character in the to-be-processed character sequence according to the first semantic category identifier, and converting the multi-digit number character into a corresponding word character string according to the semantic type of the multi-digit number character; determining the semantic type of a corresponding symbol character in the to-be-processed character sequence according to the second semantic category identifier, and  converting the symbol character into a corresponding word character string according to the semantic type of the symbol character; and determining the semantic type of a corresponding letter character in the to-be-processed character sequence according to the third semantic category identifier, and converting the letter character into a corresponding word character string according to the semantic type of the letter character.
Golipour teaches:
wherein the output category identifiers in the output category identifier sequence comprise at least one of: a first preset category identifier for identifying the category of an unconverted character, a first semantic category identifier for identifying a semantic type of a multi-digit number character, a second semantic category identifier for identifying a semantic type of a symbol character, or a third semantic category identifier for identifying a semantic type of a letter character (Column 5, line 15-22, "FIG. 2 illustrates an example system architecture 200 for text normalization using atomic tokens. The system 200 includes a tokenizer 204 that receives input text 202. The input text 202 is typically Unicode text, and can include whitespace. The tokenizer 204 divides the input text 202 into “atomic” tokens by recognizing three types of token: (1) a sequence of letters (or ideograms), (2) a sequence of digits, and (3) individual punctuation characters.");
the converting output category identifiers in the output category identifier sequence on the basis of the to-be-processed character sequence to obtain output characters corresponding to the output category identifiers comprises: replacing the first preset category identifier with a corresponding to-be-processed character (Column 5, lines 35-37, "The labeler 208 selects labels from label sets 210 to assign to the tokenized text, such as the example label sets 210 provided below in Table 1.");
determining the semantic type of a corresponding multi-digit number character in the to-be-processed character sequence according to the first semantic category identifier, and converting the multi-digit number character into a corresponding word character string according to the semantic type of the multi-digit number character (Table 1, "For number sequences, 3 possible labels", "DIGITS Pronounce as individual digits", "CARDINAL Pronounce as integers, decimals", "EXPAND Idiosyncratic, e.g. I-287 (use sub-label)");
determining the semantic type of a corresponding symbol character in the to-be-processed character sequence according to the second semantic category identifier, and converting the symbol character into a corresponding word character string according to the semantic type of the symbol character (Table 1, "For punctuation, 2 possible labels", "NONE Not spoken (most things)", "EXPAND Needs expansion (use sub-label)");
and determining the semantic type of a corresponding letter character in the to-be-processed character sequence according to the third semantic category identifier, and converting the letter character into a corresponding word character string according to the semantic type of the letter character (Table 1, "For letter sequences, 4 possible labels", "SPELL Pronounce sequence as individual letters", "ASWORD Pronounce as a regular word", "EXPAND Idiosyncratic (use sub-label)", "SPELLs To distinguish, e.g. IDs or IDS").
Golipour teaches that a text normalization system that classifies and labels text tokens, with the labels identifying types of symbol, number, and letter tokens, where the labels are based on pronunciation, can be adapted to different languages (Column 2, lines 7-14, "The tokenization approach described herein combines with a data-driven classification scheme, followed by class-determined actions to convert text to normalized form. The classification labels are based on pronunciation, unlike alternative approaches that typically employ Named Entity-based categories. Labels based on pronunciation can more readily be adapted to new languages.").
Sproat, Li, Esch, Munro, and Golipour are considered to be analogous to the claimed invention because they are in the same field of text normalization systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sproat in view of Li, Esch, and Munro to incorporate the teachings of Golipour and classify and label text tokens, with the labels identifying types of symbol, number, and letter tokens, in a text normalization system.  Doing so, where the labels are based on pronunciation, would provide for the text normalization system to be adapted to different languages.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES BOGGS/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657